Citation Nr: 1102825	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of treatment for a left wrist fracture and the removal 
of screws and plates to include additional loss of use of the 
left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 
1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on appeal.  

In October 2010, the Veteran presented testimony at a personal 
hearing conducted at the Louisville RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to compensation due to 
the negligence or the lack of care of VA physicians who treated 
his left wrist.  The Veteran testified that in December 2001, he 
fractured his left wrist and sought treatment at a VAMC.  A cast 
was put on.  His wrist swelled, his cast was removed, and another 
cast was put on.  After that cast was removed three months later, 
his wrist was in a flexed position which required surgery in 
March 2002 to correct.  Screws and plates were inserted in his 
wrist.  The Veteran asserted that he developed knots on his wrist 
and that the screws were too long.  In September 2002, the 
hardware was removed.  The Veteran argues that when his wrist was 
originally casted in December 2001, it should have been pinned as 
well because his wrist was not set properly.  He added that 
private physicians K&K told him that his wrist was improperly set 
in 2001.  

The evidence of record reflects that in December 2001, the 
Veteran sought treatment for a fractured left wrist at a VAMC.  
An x-ray revealed a comminuted fracture of the distal left radius 
and ulnar styloid process with anatomical alignment and a cast in 
place.  A January 2002 x-ray showed essentially anatomically 
aligned distal radial and ulnar fractures.  His cast was removed 
in February 2002.  In March 2002, the Veteran underwent a 
revision of the left radial nonunion with bone graft.  

An April 2002 x-ray indicated left internal fixation of a distal 
radius fracture in near anatomic alignment.  A May 2002 x-ray 
showed good alignment.  A July 2002 x-ray indicated that the left 
wrist appeared healed, slightly ulnar positive, and radial side 
of plate proud.  In September 2002, continued pain over dorsal 
radius over out croppers was reported.  The Veteran reported 
persistent swelling and that he was concerned that he had 
irritation from the screws.  Examination revealed swelling over 
out croppers, tenderness, and pain with motion.  An x-ray 
reflected that the left wrist was healed.  The plan was hardware 
removal.  Later in September 2002, an operation which removed the 
left wrist hardware and left distal radius volar synthes plate 
was performed.  The postoperative diagnosis was distal radius 
fracture with retained hardware and symptoms.  

Following the September 2002 surgery, there were few complaints 
in the VA records until December 2006 when the Veteran suffered a 
gunshot wound to the left shoulder.  Of note is a January 2005 
record wherein the Veteran reported that the numbness in his 
hands resolved since leaving his job and doing home improvement.  
In October 2005, the Veteran reported recently losing his job 
because of neck and back issues.  He also complained of chronic 
pain in his left wrist with numbness in his hand since his 
fracture.  In December 2006, the Veteran suffered a gunshot wound 
to his left shoulder.  A January 2007 x-ray showed a severely 
comminuted fracture with metallic fragments apparently indicating 
a gunshot wound to the shoulder.  A January 2007 record 
summarized that he had a comminuted left humerus fracture, left 
sided rib fractures, left sided pulmonary contusion, and left 
side pneumothorax.  A January 2007 record, and several records 
thereafter including the most recent, indicated that the gunshot 
wound affected his entire left arm to include his hand function.  

The Board concludes that additional development is necessary 
before a decision can be reached in his matter.  In this regard, 
in January 2008, a VA examiner opined that he needed x-rays in 
order to answer the questions regarding whether the Veteran 
received proper treatment for his left wrist.  Specifically, he 
stated that he was unable to determine if the left wrist was 
improperly set after suffering the December 2001 fracture without 
the x-rays.  The examiner added that the hardware removal did not 
cause further damage to the left wrist and arm but did not 
provide a rationale.  

The Board observes from the evidence of record that the actual x-
ray films appear to be unavailable.  Both the VAMC and the 
Veteran have indicated that they do not have them.  It appears 
that private physicians K&K had access to them at one point.  
Although the Veteran testified that K&K do not have them, a 
response from K&K confirming such is not of record.  
Additionally, the Veteran has asserted that he consulted K&K 
about whether his wrist was improperly set in December 2001 and 
they indicated that it was not.  There is no medical record from 
K&K confirming this of record.  The Board finds that because 
there are no records from K&K, efforts should be made to contact 
them and any relevant records should be requested, to include the 
x-ray films between December 2001 and September 2002.  

Additionally, the Board observes that there are no reports from 
the March 2002 surgery.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A 
request for these records should be made on remand.  

During his hearing, the Veteran testified that he was unemployed 
because he was disabled.  It was unclear whether he is currently 
in receipt of Social Security Administration (SSA) benefits.  
Because there is an indication that the Veteran is unemployed and 
might be in receipt of SSA benefits, VA should request a copy of 
any decision granting or denying Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

Thereafter, the Veteran should be scheduled for another VA 
examination.  As reflected above, the examiner could not reach an 
opinion without resorting to speculation and did not support his 
conclusion with a rationale.  Thus, it is inadequate upon which 
to base a determination.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Accordingly, on remand, another VA examination 
should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA records 
pertaining to the March 2002 left wrist 
surgery and associate them with the claims 
file.  Additionally, all x-ray films dated 
from December 2001-September 2002 pertaining 
to the Veteran left wrist should be requested 
so they can be reviewed by a VA examiner.  If 
it is not possible to obtain the x-ray films, 
the claims file should be documented 
accordingly.  Also associated any VA records 
dated from July 2010 to the present.  

2.  After securing any necessary release, all 
records pertaining to the Veteran's left 
wrist, to include any consultation or surgery 
records and x-ray films dated from December 
2001-September 2002, should be requested from 
private physicians K&K.  The Board is using 
the initials K&K to protect the identity of 
the Veteran.  However, all correspondence to 
the Veteran should include the full name of 
K&K as stated on the May 2010 letter to the 
Veteran which requested that he submit a 
release for these physicians.  

3.  Obtain any relevant records from the 
Social Security Administration and associate 
them with the claims file.  

4.  After the aforementioned development has 
been completed, the AMC/RO should schedule an 
appropriate examination to determine the 
residuals of treatment for a left wrist 
fracture and the removal of screws and plates 
to include additional loss of use of the left 
arm.  Even if the Veteran does not appear for 
the VA examination, the examiner should 
review the entire claims folder and express 
opinions, including the degree of probability 
expressed in terms of is it at least as 
likely as not, regarding the following 
questions:

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

(a) Does the Veteran have additional 
disability (to include left wrist and hand 
impairment) that was caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, 
medical or surgical treatment, or examination 
while at the VAMC between December 2001 and 
September 2002?  In particular, is there an 
additional disability due to improper 
treatment, to include failure to properly set 
the left wrist fracture, in December 2001?

If so, 

(b) is the additional disability proximately 
caused by:

(1) carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
treating the left wrist fracture in December 
2001 to include setting the fracture and 
performing the subsequent March 2002 and 
September 2002 surgeries; and if so, did VA 
fail to exercise the degree of care that 
would be expected of a reasonable health care 
provider or

(2) from an event not reasonably foreseeable?

Additionally: 

(c) did the Veteran suffer a disability 
attributable to VA's failure to properly 
treat the left wrist fracture in December 
2001?

(1) should a physician exercising the degree 
of skill and care ordinarily required of the 
medical profession reasonably have pinned or 
otherwise differently treated the left wrist 
in December 2001?

(2) did the Veteran suffer disability which 
probably would have been avoided if proper 
treatment had been rendered?  

The physician should adequately summarize the 
relevant history and clinical findings, and 
provide adequate reasons for the medical 
conclusions rendered.

5.  Thereafter, the RO should consider any 
additional evidence and readjudicate the 
Veteran's claim for § 1151 benefits in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for final appellate review, if in 
order.  The Board intimates no opinion as to 
the ultimate outcome of the Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


